1
2                                 UNITED STATES DISTRICT COURT
3                                           DISTRICT OF NEVADA
4     JAMES SHARKEY,                                         Case No. 2:20-cv-00396-APG-NJK
5                                               Plaintiff,                     ORDER
6             v.
7     JERRY HOWELL, et al.,
8                                            Defendants.
9
10   I.      DISCUSSION
11           This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by an
12   individual who has been released from the custody of the Nevada Department of Corrections.
13   Plaintiff submitted an application to proceed in forma pauperis for prisoners. Docket No. 1. The
14   Court now directs Plaintiff to file an application to proceed in forma pauperis by a non-prisoner
15   on or before March 30, 2020 or pay the full filing fee of $400. The Court will retain Plaintiff’s
16   civil rights complaint at Docket No. 1-1 but will not file it until the matter of the payment of the
17   filing fee is resolved.
18   II.     CONCLUSION
19           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed in forma
20   pauperis for prisoners, Docket No. 1, is DENIED as moot.
21           IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
22   approved form application to proceed in forma pauperis by a non-prisoner, as well as the document
23   entitled information and instructions for filing an in forma pauperis application.
24           IT IS FURTHER ORDERED that on or before March 30, 2020, Plaintiff shall either: (1)
25   file a fully complete application to proceed in forma pauperis for non-prisoners; or (2) pay the full
26   filing fee of $400.
27           IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
28   dismissal of this action may result.
1            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint (Docket
2    No. 1-1), but shall not file it at this time.
3            DATED: February 27, 2020.
4
5                                                    NANCY J. KOPPE
6                                                    UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -2-
